Status of Application
1.	Acknowledgment is made of the amendments filed 03/23/2021. Upon entering the amendments, claims 39, 56, and 58 are amended and claims 39-58 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive method of identifying a solid solution ceramic material, method of preparing a ceramic material, and ceramic material, and applicant's arguments show that the method of identifying, method of preparing, and ceramic of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the previously applied prior art to Raengthon et al and Rushman et al does not teach or suggest a method wherein a ceramic solid solution material is prepared that has a phase transition that can be induced by electric field, a strain resulting from said phase transition, as further has the additional structural and compositional limitations of instant claims 39, 56, and 58. The remarks show that, while Raengthon teaches a phase transition in a solid solution ceramic, this phase transition is resultant from compositional changes rather than being induced by an electric field. As no electric field application or induction is taught, each limitation of amended claims 39, 56, and 58 is not found in said prior art. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 39-58 are allowed.


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method of identifying a solid solution ceramic material, method of preparing a ceramic material, and ceramic material. Specifically, the prior art fails to teach a method wherein a tetragonal perovskite compound having a major portion of a tetragonal phase with an axial ratio c/a between 1.005 and 1.04 is selected, and thereafter said tetragonal perovskite compound is combined with at least one additional non-tetragonal perovskite compound in a determine molar ratio such that a resultant solid solution of the perovskite compounds is a ceramic material having a major portion of a pseudo-cubic phase with an axial ratio c/a of 0.995 to 1.005 or a rhombohedral angle of 90 ± 0.5°, and wherein said ceramic solid solution of the perovskite compounds is able to undergo a reversible phase transition that is inducible by an electric field, and further undergoes strain resultant from said phase transition. The prior art also does not teach or suggest a method of preparing a ceramic material comprising mixing precursors for a tetragonal perovskite compound having a major portion of a tetragonal phase with an axial ratio c/a between 1.005 and 1.04 along with a non-tetragonal perovskite having a major portion pseudo-cubic phase, forming via solid-state synthesis a ceramic material that comprises having a major portion of a pseudo-cubic phase with an axial ratio c/a of 0.995 to 1.005 or a rhombohedral angle of 90 ± 0.5°, and wherein said ceramic solid solution of the perovskite compounds is able to undergo a reversible phase transition that is inducible by an electric field, and further undergoes strain resultant from said phase transition. The prior art further fails to teach or suggest a ceramic material usable as an actuator, that comprises at least one tetragonal perovskite compound and at least one non-tetragonal perovskite compound, said ceramic being able to undergo a reversible phase transition that is inducible by an electric field, and further undergoes strain resultant from said phase transition, wherein said phase transition is from a pseudo-cubic phase with an axial ratio c/a of 0.995 to 1.005 and/or a rhombohedral angle of 90 ± 0.5° to a tetragonal phase with an axial ratio c/a of between 1.005-1.04. 
The most relevant prior art references found are Raengthon et al (High temperature electronic properties of BaTiO3 – Bi(Zn1/2Ti1/2)O3 – BiInO3 for capacitor applications) and Ullah et al (Phase transitions and large electric field-induced strain in BiAlO3-modified Bi0.5(Na, K)0.5TiO3 lead-free piezoelectric ceramics). The difference from instant claims is that while Raengthon et al teaches a process of combining a BaTiO3 tetragonal perovskite with additional perovskite components (BiZn1/2Ti1/2)O3, BiInO3) so as to form a solid solution that undergoes a reversible phase transition, wherein the resultant solid solution has a pseudo-cubic main phase) and a c/a axial ratio range overlapping that of the instant claim, the Raengthon phase transition is not taught to be caused by application of an electrical field, and Raengthon does not teach a strain resulting from such a phase transition. That the material is capable of producing a phase transition in response to an electric field application is not a necessarily present property, and thus each limitation of the instant amended claims is not taught by the prior art to Raengthon. Ullah et al teaches a perovskite ceramic comprising tetragonal perovskite component and non-tetragonal perovskite component; Ullah, however, only teaches that the material is capable of phase transition in response to heating. That the material is capable of producing a phase transition in response to an electric field application is not a necessarily present property, and thus each limitation of the instant amended claims is not taught by the prior art to Ullah. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW13 May 2021